EXHIBIT 24 POWER OF ATTORNEY Each person whose signature appears below hereby authorizes Ilan Daskal, as attorney-in-fact and agent, with full powers of substitution, to sign on his behalf, individually and in the capacities stated below, and to file any and all amendments to this Form10-K, and other documents in connection therewith, with the Securities and Exchange Commission, granting to said attorney-in-fact and agent full power and authority to perform any other act on behalf of the undersigned required to be done in the premises. Signatures Title Date /s/ Richard J. Dahl Richard J. Dahl Chairman of the Board August 26, 2010 /s/ Oleg Khaykin Oleg Khaykin Director and Chief Executive Officer (Principal Executive Officer) August 26, 2010 /s/ Robert Attiyeh Robert Attiyeh Director August 26, 2010 /s/ Mary B. Cranston Mary B. Cranston Director August 26, 2010 /s/ Dwight W. Decker Dwight W. Decker Director August 26, 2010 /s/ Thomas A. Lacey Thomas A. Lacey Director August 26, 2010 /s/ James D. Plummer James D. Plummer Director August 26, 2010 /s/ Barbara L. Rambo Barbara L. Rambo Director August 26, 2010 /s/ Jack O. Vance Jack O. Vance Director August 26, 2010 /s/ Rochus E. Vogt Rochus E. Vogt Director August 26, 2010
